UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 3)* NORTHERN OIL AND GAS, INC. (Name of Issuer) Common Stock (Title of Class of Securities) 665531 109 (CUSIP Number) James R. Sankovitz General Counsel Northern Oil and Gas, Inc. 315 Manitoba Avenue – Suite 200 (952) 476-9800 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 10, 2009 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 665531 109 1. Names of reporting persons. I.R.S. Identification Nos. of above persons (entities only). Ryan R. Gilbertson 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) 00 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization USA 7. Sole Voting Power Number of 918,313 Shares Beneficially 8. Shared Voting Power Owned by -0- Each Reporting 9. Sole Dispositive Power Person With: 918,313 10. Shared Dispositive Power -0- 11. Aggregate Amount Beneficially Owned by Each reporting person 918,313 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)o 13. Percent of Class Represented by Amount in Row (11) 2.10%(1) 14. Type of reporting person (See Instructions) IN 1.
